        Case 9:20-cv-00136-DLC Document 20 Filed 12/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

LONNY DUNLUCK, AARON                                 CV 20–136–M–DLC
ANDERSON, ROBERTO MERAZ-
AVILA, JASON MATHIASON, and
DAVID PURDY
                                                            ORDER
                      Plaintiff,

vs.

ASSICURAZIONI GENERALI S.P.A.
– UK BRANCH,

                      Defendant.


      Before the Court are Defendant’s motions for the admission of James J.

Sanders and Jared K. Clapper pro hac vice in the above-captioned matter. (Docs.

18–19.) It appears Mr. Davis intends to act as local counsel. (Id.) Mr. Sanders’

and Mr. Clapper’s applications comply with this Court’s Local Rules governing

the admission of counsel pro hac vice. L.R. 83.1(d)(3).

      Accordingly, IT IS ORDERED that the motions (Docs. 18–19) are

GRANTED on the condition that they do their own work. This means that Mr.

Sanders and Mr. Clapper must: (1) do their own writing; (2) sign their own

pleadings, motions, and briefs; and (3) appear and participate personally. Mr.

Sanders and Mr. Clapper shall take steps to register in the Court’s electronic filing


                                          1
        Case 9:20-cv-00136-DLC Document 20 Filed 12/08/20 Page 2 of 2



system (CM-ECF). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Sanders and Mr. Clapper file a separate pleading acknowledging their

admission under the terms set forth above within fifteen (15) days of this Order.

      DATED this 8th day of December, 2020.




                                         2
